department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n tax years contact person identification_number form required to be filed employer_identification_number number release date date date uil no dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 as an organization described in code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service at sincerely or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements informa department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number employer_identification_number date date uil no legend w x y z zz dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you were formed on w as a non-profit corporation under the laws of the state of x to operate for charitable purposes your mission as stated in article three of your articles of incorporation is as follows the specific purpose for which this corporation is organized is for the benefit of the public by accepting donations selling donations and dispersing the funds to the charity of the donor’s choice your bylaws art sec_1 state your primary activities as follows the primary objectives and purposes of this corporation shall be to provide assistance to charitable organizations by collecting and selling donations and then distributing the funds to the varies sic charities as designated by the donor your website www z org describes your activities as follows welcome to a new concept in donating with fast efficient and reliable pick up you send us pictures and or a description of your working donation we sell the item s and donate the money to the charity of your choice it's a win win situation you will have your item s picked up free of charge the buyer will receive your item s the charity you choose will benefit from your generous donation you will operate a website www z org for the general_public to sell items of personal_property except automobiles and you will donate the net_proceeds to the charity of their choice you will sell these items for these individuals on the internet via the commercial y website you will then pay on behalf of the donor the net sales proceeds after deducting your costs of operation to the charity the donor has selected you will never actually receive physical possession of these items instead the buyer of the items will coordinate with the donor on how to pick up the items under your program only charities which are exempt under sec_501 of the code will be available to the donor for selection you will have three employees who are also your officers and members of your board_of directors board working on your website and your operations all of these individuals currently work full-time for zz a for-profit internet business that carries on the same activities as you do law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code the gallery is engaged in selling only the works of its members and serves the private purposes of its members by selling their works for profit revrul_71_395 1971_2_cb_228 a nonprofit organization formed by art patrons to promote community understanding of modern art trends by selecting for exhibit exhibiting and selling art works of local artists retaining a commission on sales less than customary commercial charges and not sufficient to cover the cost of operating the gallery does not qualify for exemption under sec_501 of the code revrul_76_152 1976_1_cb_152 a nonprofit organization whose primary activity is the offering of free legal services for personal tax and estate_planning to individuals who wish to make current and deferred gifts to charity as part of their overall tax and estate_planning does not qualify for exemption under sec_501 of the code revrul_76_442 1976_2_cb_148 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_1037 an organization was formed as a nonprofit corporation to assist charitable organizations in their fundraising activities with individual contributors the organization engaged in a service which provided financial planning advice on charitable giving and tax planning to wealthy individuals referred to it by subscribing charitable organizations the court held that the organization’s tax planning services are a nonexempt activity that is substantial in nature and not incidental to its charitable purpose therefore the organization failed to qualify for exemption under sec_501 of the code in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses in easter house v u s cl_ct aff'd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child including services to pregnant women who intended to place their newborns for adoption these fees were the organization's sole source_of_income the claims_court concluded that the organization's business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p laintiff's competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 of the code in 283_fsupp2d_58 d d c the district_court found that that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization's patrons were not limited to tax- exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center in 92_tc_1053 the court concluded that when an organization operates for the benefit of private interests it does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus should the organization be shown to benefit private interests more than incidentally it will be deemed to further a nonexempt purpose under sec_1_501_c_3_-1 of the regulations this nonexempt purpose will prevent the organization from operating primarily for exempt purposes absent a showing that no more than an insubstantial part of its activities furthers a private interest or any other nonexempt purpose rationale based on an analysis of all of the facts and circumstances we conclude that you are not operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations your primary activity is operating a website that offers the general_public a way to facilitate donating all types of personal_property except automobiles which you will then offer to sell on the internet via the commercial y website and donate those proceeds to a charity selected by the donor by arranging for the receipt of the donated property from the donor the sale of the property the delivery of the property to the buyer and the payment of the proceeds to the charity selected by the donor you are performing services for the donor as the donor’s agent thus your primary purpose is to provide personal services for individual donors which are characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses see b s w group inc v commissioner supra see also easter house v u s supra and airlie foundation v i r s supra the presence of this substantial single non-exempt purpose prevents you from qualifying for exemption see better business bureau of washington d c v u s supra further by providing personal services for individual donors you operate primarily for the benefit of these individuals similar to the organizations in revrul_76_442 supra and in christian stewardship assistance inc supra thus you are operating primarily for the private interests of the individual donors not a public purpose as required in sec_1_501_c_3_-1 ii of the regulations see american campaign academy v commissioner supra in addition your activities which are virtually identical to the activities your employees perform for their for-profit employer enable your officers and employees to operate a business for their own private benefit similar to the organizations in revrul_71_395 supra and revrul_76_152 supra conclusion accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax internal_revenue_service se t eo ra t bruce lewis 3e5 constitution ave n w washington dc if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements sincerely
